Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-16 and 22-25, without traverse, filed January 14, 2022 is acknowledged and has been entered.  Claims 17-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 1-25 are pending.  Claims 1-16 and 22-25 are under examination.

Priority
2.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US17/61048 filed 11/10/2017, is November 11, 2016 which is the filing date of Provisional Application 62/421,151 from which the benefit of priority is claimed. 

Specification
3.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 1A-1E have not been differentially described.
Figure 2A-2I have not been differentially described.
Figure 3A-3I have not been differentially described.
Figure 4A-4E have not been differentially described.
Figure 5A-5C have not been differentially described.
Figure 6A and 6B have not been differentially described.
Figure 7A-7G have not been differentially described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “at least a portion of the container” and “to magnetically levitate at a particular location within the container” because “portion” and “particular” are subjective terms lacking a comparative basis for defining their metes and bounds.
	Claim 2 is vague and indefinite in reciting, “at least a portion of the container” because “portion” is subjective term lacking a comparative basis for defining its metes and bounds.
	Claim 2 lacks clear antecedent basis in reciting, “the magnetic levitation system.”
Claim 2 is ambiguous in reciting, “an imaging system configured to image at least a portion of the container” because it fails to clearly define what components in the portion of the container the imaging system is configured to image. It appears that contents inside the portion of the container may be intended.
Claim 3 is ambiguous in reciting, “a microscope arranged to capture at least one image of the container” because it fails to clearly define what components in the container the microscope is arranged to capture an image of. It appears that at least one image of contents inside the container may be intended to be captured and imaged.
Claim 4 is also ambiguous in reciting, “an imaging device configured to capture at least one magnified image of the container” because it fails to clearly define what components in the container the imaging device is configured to capture a magnified image of. It appears that at least one magnified image of contents inside the container may be intended.
	Claim 5 is confusing in relation to claim 4, both of which depend from claim 2 in reciting, “an imaging device” because it is unclear as to whether the recited “an imaging device” are the same or different components of the imaging system. If the same, then claim 5 has improper antecedent basis problem in reciting, “an imaging device.”
	Claim 5 is objected to in reciting, “wherein the imaging system comprises an imaging device included a portion of a mobile electronic device. It appears that it should recite, “wherein the imaging system comprises the imaging device included in a portion of a mobile electronic device.”
Claim 7 lacks clear antecedent basis in reciting, “one or more antigens.” There does not appear to be any antigens in claim 1 or any of the previous claims so as to be determined or identified. 
Claim 7 is vague and indefinite in relation to claims 2 and 1 from which the instant claim depends in reciting, “determining an identification of one or more antigens in the mixture” and “determining a concentration of one or more antigens in the mixture” because it is unclear what is encompassed in these “one or more antigens” in relation to the components recited in claim 1.
Claim 9 lacks clear antecedent basis in reciting, “magnetic levitation heights of each of a plurality of antigens.” There does not appear to be any antigens in claim 1 or any of the previous claims so as to be determined or identified. 
Claim 9 is vague and indefinite in relation to claims 7, 2 and 1 from which the instant claim depends in reciting, “each of a plurality of antigens” because it is unclear what is encompassed in these “plurality of antigens” in relation to the components recited in claim 1.
Claim 10 is ambiguous in reciting, “other substance” because “other” is a subjective term lacking a comparative basis for defining its metes and bounds. Additionally, the term “other” and “other substances” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 22 is vague and indefinite in reciting, “antigen-containing cells” because it is unclear how the antigens are contained in the cells.  Perhaps, Applicant intends “cells expressing surface antigens.”  
	Claim 22 is ambiguous in reciting, “information associated with antigens” because “information” and “associated” are subjective terms lacking a comparative basis for defining their metes and bounds.  Additionally, it is unclear what Applicant intends to encompass in the recitation of “information” as used in the claim.  See also claims 23-25.
	Claim 25 lacks clear antecedent basis in reciting “the complexes.”
Claim 25 is vague and indefinite in relation to claim 22 from which the instant claim depends in reciting, “an identification of one or more antigens in the mixture” and “a concentration of one or more antigens in the mixture” because it is unclear what is encompassed in these “one or more antigens” in relation to the components recited in claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5, 7-11, 14-16, and 22-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Phillips et al. (US 2010/0285606).
Phillips et al. teach the invention essentially as disclosed and claimed.  Phillip et al. disclose a portable device (microfluidic system) for identifying antigens in a biological cell sample using a magnetic levitation apparatus (Abstract). The magnetic levitation apparatus comprises a pair of magnets which are permanent magnets (two magnets) (Abstract; [0015, 0028, 0033-0034, 0039]). Each magnet is shown to have a surface field of approximately 0.375 Tesla (i.e. 0.3652 Tesla) [0156]. The magnetic levitation apparatus further comprises a container holder (fluid flow chamber or conduit) arranged between the pair of magnets that holds a container in the form of a capillary tube (PDMS chamber, cuvette) containing a mixture of antibody-coated beads (beads functionalized with antibody for specific binding) and cells in the blood cell (biological) sample.  Phillip et al. teach that when the capillary tube or chamber in the container holder located between the pair of magnets (axis) is subjected to magnetic field generated by the pair of magnets, bead-cell complexes (analyte binding to polymer beads) are caused to form and magnetically levitate at a location within the container [0015, 0022, 0028-0030, 0034, 0039, 0043, 0046, 0058, 0061, 0061, 0094, 0120-0122].   
The portable device further comprises an imaging system configured to image a portion of the container placed in the magnetic levitation apparatus (Abstract; [0015]). The imaging system comprises an optical microscope arranged to capture an image of the contents within the container having an imaging device that captures a magnified image of the container [0114, 0116]. A high-resolution imaging device can be incorporated as a component of a mobile electronic device (portable lab on chip) configured to be reversibly couple to the magnetic levitation apparatus (Abstract; [0150].
The portable device also comprises an automatically-operated processing system which includes a computer processor (computer-controlled) to process images captured by the imaging system to determine sample component parameters; perform statistical analysis of pixels in the captured images (calibration curve) (Abstract; [0051, 0116, 0186]. 
The portable device as taught by Phillip et al. is configured to determine levitation height (change in position or height) of bead-cell complexes relative to levitation height of other substances (known calibrators- calibration curve) [0029, 0030, 0047, 0051, 0089, 0121], presence of absence of the bead-cell complexes (0029, 0030, 0099, 0120, 0121], identification of the cell surface antigens (analyte composition) [0029, 0047, 0099, 0121], and concentration of the cell surface antigens (extent of binding reaction, concentration of solute) [0047, 0089, 0099]. Phillip et al. also teach determining a confidence score associated with the determined component parameters in the mixture (calibration curve that corresponds to levitation height) [0051, 0089, 0099]. Phillip et al. teach that the portable device comprises a storage device (optical recording device with camera) which stores information about magnetic levitation height of bead-cell complexes, presence of absence of the bead-cell complexes, identification of the cell surface antigens, concentration of the cell surface antigens [0150].
	Accordingly, Phillip et al. reads on Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims  6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2010/0285606) in view of Baday et al. (Integrating cell phone imaging with magnetic levitation (i-LEV) for label-free blood analysis at the point-of-living. Small 12(9): 1222-1229 (March 2, 2016)).
	Phillips et al. is discussed supra.  Phillip et al. differs from the instant invention in failing to teach that the potable mobile electronic device is a smart phone.  Phillips et al. is silent in teaching that the blood cells are red blood cells (RBCs) and white blood cells (WBCs).
Baday et al. teach a magnetic levitation-based diagnosis system in which different blood cell types are levitated in a magnetic gradient, and separated, and determined for their unique densities.  The blood cells are red blood cells (RBCs, erythrocytes) expressing RBC surface antigens and white blood cells (WBCs, leukocytes) expressing WBC surface antigens inherently including eosinophils expressing surface antigens and T-cells (T lymphocytes) expressing CD8 surface antigens (Abstract; p.3)
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to integrate the portable device of Phillip to a smart phone with corresponding imaging system because Phillip taught that the portable device can be incorporate into any electronic mobile device. One of ordinary skill would have had reasonable expectation of success in incorporating the smart phone of Baday integrated with cell phone imaging capability into the portable device as taught by Phillip because both of Phillip and Baday teach analogous art of using density-based magnetic levitation system in cell-based disease diagnosis methods.

7. 	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 3, 2022